           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

QuVONDO MARTA THROWER                                            PLAINTIFF
ADC #153192

v.                     No. 5:18-cv-172-DPM

WENDY KELLEY, Director, ADC;
RANDY LEE SHORES, Major;
RICHARD EDDIE POWELL,
Lieutenant, ADC K-9 Unit;
JOHN P. MAPLES, Lieutenant,
ADC K-9 Unit; RONALD WATSON,
Sergeant, ADC K-9 Unit; and CHRISTOPHER
ROSS GRIFFITH, Sergeant, ADC K-9 Unit                        DEFENDANTS

                                ORDER
     The Court has considered Thrower's belated objections. NQ 33.
They restate points made in his summary judgment response, Ng 28,
which   Magistrate    Judge     Deere      considered       in   making   her
recommendation, NQ 29. And nothing in Thrower's new paper shows
that he meets any of the narrow exceptions to the exhaustion
requirement. Ross v. Blake, 136 S. Ct. 1850, 1858-60 (2016). On de nova
review, the Court therefore stands by its 26 November 2018 Order and
Judgment. NQ 30 & NQ 31;      FED.   R. CIV. P. 72(b)(3).
So Ordered.

                               (I
              D.P. Marshall Jr.
              United States District Judge

                17 ~.21)18




              -2-
